Citation Nr: 1327481	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof, to include the question of whether a rating decision of February 5, 2009, was clearly and unmistakably erroneous in the assignment of a separate, compensable rating for a restrictive lung defect.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded most recently in March 2013 for additional development.  As discussed below, the Board finds that further remand is necessary.

The March 2013 remand referred the issues of entitlement to VA compensation for nerve damage of the middle radicular group, photophobia and right knee pain due to retained shrapnel.  It does not appear that these issues have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary.  As discussed by the Board in March 2013, by way of a September 2012 rating decision, the RO concluded that its prior rating determination of February 5, 2009, was clearly and unmistakably erroneous as to its assignment of a separate, compensable rating for a restrictive lung defect, based on the prohibition outlined in Note 3 following 38 C.F.R. § 4.97, Diagnostic Code (DC) 6843.  By that September 2012 action, the separate, 20 percent rating for a restrictive lung defect under DC 6843-6845 was terminated and the restrictive lung defect was rated along with residuals of a gunshot wound of the chest under DC 5321.  The Veteran submitted to the RO and the Board on November 1, 2012, a notice of disagreement with the September 2012 action.  However, in the attorney's November 2012 brief to the Board, she described that the aforementioned action was in concert with DCs 5321 and 6348, seemingly correct, and having the effect of rendering moot the remaining appellate issues.  

The case was remanded for the issuance of a statement of the case and clarification of the Veteran's position, to include any intention on his part to withdraw either or both of the remaining appellate issues.  A supplemental statement of the case addressing the issue of an earlier effective date as well as whether there was clear and unmistakable error (CUE) in the February 5, 2009, decision was issued in May 2013.  In discussing the evidence considered, the RO identified a letter to the Veteran dated March 29, 2013, to which no response had been received.  However, in the analysis portion, the RO identified a letter dated April 19, 2013, requesting clarification regarding the Veteran's claim.  

A careful review of the Veteran's paper claims file as well as his electronic claims file fails to show either a letter dated March 29, 2013, or April 19, 2013, requesting clarification of the Veteran's position.  In light of the absence of such a letter in the claims file, in addition to inconsistent dates for the reported letter, the Board is unable to conclude that a letter requesting clarification of the Veteran's position was actually sent.  Therefore, a remand is necessary so that a new letter can be sent to the Veteran.
Furthermore, the Board observes that the time period for filing a substantive appeal as to the issue of CUE in the February 5, 2009, rating decision has not yet expired.  That decision was sent to the Veteran on September 27, 2012; therefore he has until September 27, 2013, to file a substantive appeal.  38 C.F.R. § 20.302(b) (2012).  The Veteran should be informed that he still has time to appeal the CUE issue, if he so chooses.

Accordingly, the case is REMANDED for the following action:

1.  Request written clarification from the Veteran as to his desire to continue to pursue an appeal of the rating decision of September 2012 terminating his separate compensable evaluation for a restrictive lung defect on the basis of CUE in a February 2009 determination.

2.  If an appeal continues to be desired, advise him of his right to perfect an appeal as to that matter within the one-year period subsequent to issuance on September 27, 2012, of notice of the adverse action. 

3.  Then, after completion of the foregoing, readjudicate any issues remaining on appeal as to the Veteran's entitlement to earlier effective dates for service connection for a restrictive lung defect and a 20 percent rating thereof, and issue to him a supplemental statement of the case as to the appellate issues and afford him a reasonable period in which to respond, before returning the case to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




